— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered January 3, 1984, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewed in the light most favorable to the People, the evidence in this case is sufficient to sustain the conviction, inasmuch as rr 'any rational trier of fact could have found the essential elements of the crime[s] beyond a reasonable doubt’ ” (People v Contes, 60 NY2d 620, 621; quoting from Jackson v Virginia, 443 US 307, 319; see also, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932). The evidence supports the jury’s rejection of the defense of justification (see, People v Maldonado, 121 AD2d 400).
Further, in view of the nature of the offense, we cannot say that Criminal Term’s denial of youthful offender treatment constituted an abuse of discretion (see, People v Selg, 110 AD2d 918; People v Parris, 109 AD2d 853). Bracken, J. P., Kunzeman, Hooper and Spatt, JJ., concur.